Cite as 2015 Ark. 437

               SUPREME COURT OF ARKANSAS

                                               Opinion Delivered November 19, 2015
          IN RE ARKANSAS ACCESS
          TO JUSTICE COMMISSION




                                       PER CURIAM

      Honorable Teresa French, circuit judge, of McGehee is appointed to the Arkansas Access

to Justice Commission to fill the unexpired term of Judge Robert McCallum. This term expires

on October 15, 2016. Honorable Thomas Smith, circuit judge, of Bentonville is appointed to

the Arkansas Access to Justice Commission to fill the unexpired term of Judge Robin Green.

This term expires on October 15, 2016. We thank Judge French and Judge Smith for accepting

appointment to this important commission.

      The court expresses its gratitude to Judge Green and Judge McCallum for their service

to the commission.